FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                   BILL OF COSTS
                          Court of Appeals No. 12-14-00301-CV

                                 Trial Court No. 2010-04-0299

In the Interest of Timothy Treadwell, a child
DOCUMENTS FILED                          AMOUNT       FEE PAID BY
Motion fee                                   $10.00   Barbara Gorman
Motion fee                                   $10.00   Frank G Dobrovolny
Motion fee                                   $10.00   The Dobrovolny Firm
Supplemental reporter's record            $3,206.00   Anthony Treadwell, Appellant
Indigent                                     $25.00   The Dobrovolny Law Firm
Supreme Court chapter 51 fee                 $50.00   The Dobrovolny Law Firm
Filing                                      $100.00   The Dobrovolny Law Firm
Required Texas.gov efiling fee               $20.00   The Dobrovolny Law Firm
Clerk's record                              $206.00   Frank Dobrovolny
TOTAL:                                    $3,637.00

I, Cathy S. Lusk, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler,
Texas, certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY
HAND AND SEAL OF SAID COURT, at Tyler, this 7th day of August 2015, A.D.

                                                CATHY LUSK, CLERK


                                               By:_____________________________
                                                  Katrina McClenny, Chief Deputy Clerk